Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Dukmen on 1/27/2022.
The application has been amended as follows: 
CLAIMS
Claims 14-16, 18, 19, 21, and 22 are CANCELED. 
Claim 11. (Currently Amended) A fluid jet cutting system comprising:
	a nozzle body;
	an orifice mount received within the nozzle body, the orifice mount including an orifice unit having an orifice for generating a fluid jet during operation, the orifice having a circular cross-sectional profile with a diameter that is less than or equal to 0.010 inches;
	a fluid delivery body having a fluid delivery conduit to supply a flow of high pressure fluid to the orifice of the orifice mount to generate the fluid jet during operation;
	a mixing chamber insert including a mixing chamber provided downstream of the orifice mount in a path of the fluid jet, the mixing chamber being configured to receive abrasives to be mixed with the fluid jet generated by the orifice of the orifice mount to form an abrasive fluid jet; 
	a nozzle having a jet passageway from which to discharge the abrasive fluid jet from the fluid jet cutting head during operation, the jet passageway having a circular cross-sectional profile with a diameter that is less than or equal to 0.015 inches; 
an abrasives feed line coupling a source of abrasive material to the nozzle body and having an abrasives entry passageway for supplying abrasives to the mixing chamber insert; and
an abrasives suction line coupling a vacuum source to the nozzle body and having an abrasives exit passageway for assisting in drawing abrasives into the mixing chamber insert and withdrawing abrasives that are not mixed with the fluid jet out of the mixing chamber insert during operation, the abrasive suction line positioned upstream of the abrasives feed line with respect to the path of the fluid jet, and
wherein a cross-sectional area of the abrasives entry passageway of the abrasives feed line is smaller than a cross-sectional area of the abrasives exit passageway of the abrasives suction line.

Claims 1-5, 7, 8, 10, 11, and 55-66 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Examiner proposed the above amendment in order to place the application in condition for allowance. Claims 14-16, 18, 19, 21, and 22 were withdrawn due to the restriction requirement, dated 11/2/2020 between a product and process for using the product, now currently canceled herein. Examiner proposed the amendment to claim 11 in order to resolve 112(b) antecedent basis issues, as incorporated above. 
Regarding the subject matter of independent claims 1, 8, 11, 56, 60, 61, 65, and 66, the following combination of claim elements was determined to be patentable over the prior art of record and within an updated search:
The prior art of the record, taken alone or in combination, neither teaches nor suggests the combination of elements as recited in each independent claim. 
Regarding independent claim 1, Hashish (US 7934977) discloses a nozzle body (see Figure 4C), an orifice mount within the nozzle body (411), the orifice mount including an orifice unit having an orifice for generating a fluid jet (see jewel orifice 413), a fluid delivery body having a fluid delivery conduit to supply high pressure fluid to the orifice to generate the fluid jet (see body 407 having bore 406), a mixing chamber (see Reference Drawing 1) provided downstream of the orifice mount in a path of the fluid jet, the mixing chamber being configured to receive abrasives to be mixed with the fluid jet generated by the orifice to form an abrasive jet (see mixing area 422 and Col. 12, lines 6-12), a nozzle having a jet passageway (C, Reference Drawing 1) from which to discharge the abrasive fluid jet from the fluid jet cutting head (see jet bore 428 in tube 418). Hashish ‘977 further discloses an abrasives inlet conduit (entry port 432) through which abrasives from to the mixing chamber during operation, an abrasives outlet conduit (B1, Reference Drawing 1) through which abrasives flow from the mixing chamber; a location of an intersection of the abrasives inlet conduit with the mixing chamber (wherein point A, Reference Drawing 1 is the point at which the abrasives enter the mixing area) being vertically offset from a location of an intersection of the abrasives outlet conduit with the mixing chamber (wherein point B1, Reference Drawing 1 is below point A; wherein under broadest reasonable interpretation, this is considered an abrasives outlet).
Munoz teaches a plurality of adjustment pins to move the orifice mount relative to the nozzle (Col. 2, lines 29-35, see element 50 and screws 54; see also Col. 1, lines 7-12). 
However, the amended limitations incorporated into claim 1 reciting “a location of an intersection of the abrasives inlet conduit with the mixing chamber being provided downstream from a location of an intersection of the abrasives outlet conduit with the mixing chamber with respect to the path of the fluid jet” cannot be taught by Hashish ‘977, as the previous mapping above requires that the location of intersection of the abrasives outlet (B1, Reference Drawing 1) does not coincide with the path of the fluid jet, as the path of the fluid jet is used as a spatial reference point between the two points of intersection (A, B1). Although element B2 of Reference Drawing also serves as an abrasives outlet, the location of (B2) is not downstream of location (A) with respect to the path of the fluid jet (i.e. along the longitudinal axis). Modifying the prior art in order to teach the claimed invention would require significant reconstruction of the entrances and exits of the cutting head, which would alter the manner of operation of the apparatus and therefore is considered hindsight.  

    PNG
    media_image1.png
    721
    707
    media_image1.png
    Greyscale

Reference Drawing 1
Independent claim 8 includes the allowable combination of claim elements by reciting a nozzle body, an orifice mount received within the nozzle body, the orifice mount including an orifice unit having an orifice for generating a fluid jet, a fluid delivery body having a fluid delivery conduit to supply a flow of high pressure to the orifice, a mixing chamber insert including a mixing chamber provided downstream of the orifice mount in a path of the fluid jet generated by the orifice of the orifice mount to form an abrasive fluid jet (i), an abrasives inlet conduit through which abrasives flow to the mixing chamber during operation (ii), and an abrasives outlet conduit through which abrasives flow from the mixing chamber during operation (iii), wherein the abrasives outlet conduit diverges from the path of the fluid jet (iv), and a location of an intersection of the abrasives inlet conduit with the mixing chamber being vertically offset from a location of an intersection of the abrasives outlet conduit with the mixing chamber (v). 
As explained in the claim 1 analysis above, the locations of intersections as recited in limitation (v) were taught by elements (A) and (B1) of Hashish ‘9777 in Reference Drawing 1. Limitations (i), (ii), and (iii) set the precedent for the structural locations and pathways, wherein limitation (iv) requires that the abrasives outlet conduit diverges from the path of the fluid jet, i.e. rendering the location (B1) of Reference Drawing moot/incorrectly applied. When seeking to find a location of intersection of an abrasives outlet that does diverge from the path of the fluid jet, location (B2) reads onto limitation (iv), however location (B2) conflicts with and fails to teach or suggests limitation (v), i.e. being vertically offset. Locations (A) and (B2) are parallel with one another; modifying the prior art in order to teach the claimed invention would require significant reconstruction of the entrances and exits of the cutting head, which would alter the manner of operation of the apparatus and therefore is considered hindsight.  
The combination of claim elements as recited in independent claim 11 would require modification of Hashish ‘977 to not only include the relationship(s) between abrasive inlets and abrasive outlets as explained above due to the limitation reciting “the abrasive suction line positioned upstream of the abrasives feed line with respect to the path of the fluid jet”, but would also require the adjustment screws (54) of Munoz in order to align and displace an orifice mount, the individual mixing chamber insert (33) of Ulrich, and a quaternary reference to teach different sizes of cross-sectional areas of abrasive exits and entrances. In order to meet the claimed invention, 
Independent claim 56 recites the structural formations of the apparatus, including limitations (i-v) as elucidated in the claim 11 analysis above, as well as the limitation reciting the abrasives outlet conduit is angularly offset from the orifice, the jet passageway, or both the orifice and the jet passageway. Claim 56 is in condition for allowance for the reasons stated above, i.e. the combination of elements as recited would not have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. 
Independent claim 60 recites a fluid jet cutting system including the fluid jet cutting head of claim 56, i.e. the allowable claim noted above, in addition to an abrasives suction line coupling a vacuum source to the nozzle body and having an abrasives exit passageway fluidly coupled to the abrasives outlet conduit for assisting in drawing abrasives into the mixing chamber insert and withdrawing abrasives that are not mixed with the fluid jet out of the mixing chamber insert during operation, i.e. wholly relying upon the antecedent basis of the abrasive conduits as recited in claim 56. 
Independent claim 61 recites the combination of claim elements as elucidated above, including a location of an intersection of the abrasives inlet conduit with the mixing chamber being vertically offset from a location of an intersection of the abrasives outlet conduit with the mixing chamber such that the location of the intersection of the abrasives outlet conduit with the mixing chamber is closer to the orifice mount (i.e. downstream thereof, similar to the recitation within claims 1, 8, and 11) than the location of the intersection of the abrasives inlet conduit with the mixing chamber is from the orifice mount. This combination of elements as recited in would require extensive modification of the combination of Hashish ‘977.
The modifications to Hashish ‘977 in order to teach the claimed invention would not only be considered hindsight, but also detrimental to the quintessential functions of the prior art. In the field of abrasive cutting waterjet nozzles, shifting inlets and outlets to the extent required by the claimed invention, thereby subsequently changing internal pressures, would not be considered obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. For the above reasons, Examiner has found the claims in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723